Exhibit 10.1

SEVERANCE AND CHANGE IN CONTROL AGREEMENT

SEVERANCE AND CHANGE IN CONTROL AGREEMENT (the “Agreement”), effective as of
             (date) (the “Effective Date”), by and between Material Sciences
Corporation, a Delaware corporation (the “Company”), and (the “Executive”).

WITNESSETH:

WHEREAS, the Company wishes to provide severance and change in control benefits
to the Executive; and

WHEREAS, the Board determined that it is in the best interest of the Company and
its shareholders to enter into a new severance agreement with the Executive.

NOW THEREFORE, in consideration of the foregoing, of the mutual covenants and
agreements herein contained and for other good and valuable consideration, the
receipt, adequacy and sufficiency of which are hereby acknowledged, the parties,
intending legally to be bound, hereby agree as follows:

1. Definitions.

“Affiliate” means any corporation, partnership, limited liability company,
association, trust, unincorporated association or other entity (other than the
Company) that directly, or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, the Company,
including the subsidiaries of the Company and other entities controlled by such
subsidiaries.

“Board of Directors” or “Board” means the Board of Directors of the Company.

“Cause” means, with respect to the Executive, one or more of the following:
(i) the Executive’s commission of a felony or other crime involving moral
turpitude or the commission of any other act or omission involving dishonesty,
disloyalty or fraud with respect to the Company or any of its Affiliates or any
of their customers or suppliers, (ii) the Executive’s reporting to work under
the influence of alcohol or illegal drugs, the use of illegal drugs (whether or
not at the workplace) or other conduct causing the Company or any of its
Affiliates public disgrace or disrepute or economic harm, (iii) failure by the
Executive to perform duties as reasonably directed by the Company officer or
other employee to whom the Executive primarily reports (or, with respect to the
Chief Executive Officer, the Board), (iv) any act or omission aiding or abetting
a competitor, supplier or customer of the Company or any of its subsidiaries to
the disadvantage or detriment of the Company and its Affiliates, (v) breach of
fiduciary duty, negligence or misconduct with respect to the Company or any of
its Affiliates or (vi) if the Executive is covered by an employment agreement
with the Company or an Affiliate, any breach of such agreement which is not
cured to the Company’s Chief Executive Officer (or, with respect to such Chief
Executive Officer, the Board) reasonable satisfaction within fifteen (15) days
after written notice thereof to the Executive.



--------------------------------------------------------------------------------

“Change in Control” means:

(i) the acquisition by any Person or Persons acting in concert, of beneficial
ownership (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of more than fifty percent (50%) of the outstanding stock of the
Company (calculated as provided in paragraph (d) of Rule 13d-3 under the
Exchange Act in the case of rights to acquire stock); or

(ii) the consummation of (a) any consolidation or merger of the Company, other
than a consolidation or merger of the Company in which holders of its stock
immediately prior to the consolidation or merger hold proportionately at least a
majority of the outstanding common stock of the continuing or surviving
corporation; or (b) any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all or substantially all the
assets of the Company (“Transfer Transaction”), except where (1) the Company
owns all of the outstanding stock of the transferee entity or (2) the holders of
the Company’s common stock immediately prior to the Transfer Transaction own
proportionately at least a majority of the outstanding stock of the transferee
entity, immediately after the Transfer Transaction; or (c) any consolidation or
merger of the Company where, after the consolidation or merger, one Person owns
one hundred percent (100%) of the shares of stock of the Company (except where
the holders of the Company’s common stock immediately prior to such merger or
consolidation own proportionately at least a majority of the outstanding stock
of such Person immediately after such consolidation or merger).

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
thereto.

“Company” means the Material Sciences Corporation, a Delaware corporation, and
includes any successor or assignee corporation, corporations or other entity
into which the Company may be merged, changed or consolidated, any corporation
for whose securities the securities of the Company shall be exchanged; and any
assignee of or successor to substantially all of the assets of the Company.

“Compensation” means the sum of (i) the Executive’s annual rate of salary as of
the date or event upon which the amount of Compensation is being determined plus
(ii) the cash amount awarded to the Executive under the MIP for the most
recently completed fiscal year preceding the date or event upon which the amount
of Compensation is being determined.

“Compensation Committee” means the Compensation, Organization and Corporate
Governance Committee of the Board.

“Constructive Discharge” means the occurrence, without the express written
consent of the Executive, of any one of the following events:

(i) the assignment to the Executive of any duties significantly inconsistent
with the Executive’s position and status with the Company or a substantial
adverse alteration in the nature or status of the Executive’s employment
responsibilities from those in existence on the date hereof;

 

- 2 -



--------------------------------------------------------------------------------

(ii) the relocation of the Executive’s office or job location to a location not
within seventy-five miles (75) of the Executive’s present office or job
location, except for required travel on the Company’s business to an extent
substantially consistent with the Executive’s present business travel
obligations;

(iii) the liquidation, dissolution, consolidation or merger of the Company, or
transfer of all or substantially all of its assets, other than a transaction or
series of transactions in which the resulting or surviving transferee entity
assumes this Agreement and all obligations and undertakings hereunder by
operation of law or otherwise, or

(iv) a substantial reduction in the Executive’s Compensation, other than a
reduction that is part of an overall reduction in the Compensation of all
officers of the Company. [For purposes of this Agreement, a substantial
reduction in the Executive’s Compensation shall be deemed to have occurred if,
at any time during the term hereof, the Executive’s Compensation is reduced
below eighty-five percent (85%) of his Compensation as of the Effective Date]

An event shall not be considered a Constructive Discharge unless the Executive
provides written notice to the Company specifying the event relied upon for
Constructive Discharge within sixty (60) days after the occurrence of such
event. Within thirty (30) days of receiving such written notice from the
Executive, the Company may cure or cause to be cured the event upon which the
Executive claims a Constructive Discharge and no Constructive Discharge shall
have been considered to have occurred with respect to such event. The Company
and the Executive, upon mutual written agreement, may waive any of the foregoing
provisions which would otherwise constitute a Constructive Discharge.

“Disability” means a mental or physical illness that entitles the Executive to
receive benefits under the long-term disability plan of the Company, or, if
there is no such plan or the Executive is not covered by such a plan or the
Executive is not an employee of the Company, a mental or physical illness that
renders the Executive totally and permanently incapable of performing the
Executive’s duties for the Company, as determined by the Committee.
Notwithstanding the foregoing, a Disability shall not qualify under this Plan if
it is the result of (i) a willfully self-inflicted injury or willfully
self-induced sickness; or (ii) an injury or disease contracted, suffered or
incurred while participating in a criminal offence. The determination of
Disability for purposes of this Plan shall not be construed to be an admission
of disability for any other purpose.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

- 3 -



--------------------------------------------------------------------------------

“Independent Tax Counsel” means a lawyer, a certified public accountant with a
nationally recognized accounting firm, or a compensation consultant with a
nationally recognized consulting firm, with expertise in the area of executive
compensation tax law, who shall be selected by the Company and shall be
reasonably acceptable to the Executive, and whose fees and disbursements shall
be paid by the Company.

“MIP” means the Management Incentive Plan adopted by the Compensation Committee,
as the same may be amended, modified, supplemented or restated from time to time
(including any successor thereto or replacement therefore).

“Person” has the meaning provided in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, including a “group” as
defined in Section 13(d) except that such term shall not include: (i) the
Company or any of its subsidiaries; (ii) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any of its
Affiliates; (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities; or (iv) a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.

“Pro Rata Portion” means, (i) for any stock options or shares of restricted
stock that vest, in whole or in part, based upon the passage of time, that
portion of such stock options or shares of restricted stock that is equal to the
product of (A) the total number of stock options or shares of restricted stock,
as applicable, multiplied by (B) a fraction, the numerator of which is equal to
the number of months which have elapsed from and after the date of grant and the
denominator of which is equal to the number of months which would have elapsed
from and after the date of grant until the date of vesting (without regard to
this Agreement) and (ii) for any stock options or shares of restricted stock
that vest, in whole or in part, based upon performance or other non-time based
criteria, that portion, if any, of such stock options or shares of restricted
stock that the Committee determines should be vested based on the progress the
Company or the Executive, as applicable, has made in satisfying such criteria
that were established for the vesting of such stock options or shares of
restricted stock (without regard to this Agreement). The Committee will have the
sole authority to determine the progress made towards satisfying any performance
or other non-time based criteria, which authority shall be exercised reasonably
and after giving effect to all relevant factors, including seasonality and other
factors if and to the extent the Committee deems appropriate. Such determination
by the Company shall be final and binding on the Company and Employee and shall
not be subject to contest or challenge.

“Specified Employee” means a key employee of the Company, as defined in Treas.
Reg. §1.409A-l(i)(1), as of such employee’s Separation from Service. The
“specified employee identification date,” as described in Treas. Reg.
§1.409A-l(i)(3), shall be December 31, unless another date is established by the
Compensation Committee pursuant to Treas. Reg. §1.409A-l(i)(8).

“Separation from Service” has the meaning ascribed to such term in Treas. Reg.
§1.409A-l(h).

 

- 4 -



--------------------------------------------------------------------------------

“Separation Pay” has the meaning ascribed to such term in Treas. Reg.
§1.409A-l(m).

“Separation Pay Plan” has the meaning ascribed to such term in Treas. Reg.
§1.409A-l(m).

2. Term; At-Will Employment.

(a) This Agreement shall be effective as of the Effective Date and shall
terminate on                     ; provided, however, that this Agreement
automatically shall renew for successive one year terms unless either party
delivers written notice to the other party at least sixty (60) days in advance
of                     , or the expiration of the applicable renewal term, as
the case may be, that such party desires to terminate this Agreement as of
                    , or the last day of the applicable renewal term, as the
case may be. Notwithstanding the foregoing, if a Change in Control occurs on or
prior to                     , or the last day of the applicable renewal term,
as the case may be, this Agreement shall continue in effect for fifteen
(15) full calendar months following the date of a Change in Control.

(b) The Company and the Executive acknowledge that the Executive’s employment is
and shall continue to be at-will, as defined under applicable law. If the
Executive’s employment terminates for any reason during the term of this
Agreement, the Executive shall not be entitled to any payments, benefits,
damages, awards or compensation other than as specifically provided by this
Agreement, or as may otherwise be established under the Company’s then existing
employee benefit plans or policies at the time of termination.

3. Severance Benefit Following a Change in Control.

(a) If, during the period commencing on the date of a Change in Control and
ending on the last day of the fifteenth (15th) full calendar month following the
date of a Change in Control, the Executive’s employment with the Company or an
Affiliate is terminated by the Company or an Affiliate for any reason, other
than Cause, Disability or death, or is terminated by the Executive in the event
of a Constructive Discharge, and such termination, whether by the Company, an
Affiliate or the Executive, constitutes a Separation from Service, then, within
ten (10) business days after such termination, subject, however, to paragraph
6(e) of this Agreement, the Company or Affiliate, as applicable, shall pay to
the Executive (or, if the Executive has died before receiving all payments to
which he has become entitled hereunder, to the beneficiary or estate of the
Executive as described in paragraph 14 of this Agreement) the sum of: (i) all
accrued but unpaid salary and accrued but unused paid time off as of the date
Executive’s employment with the Company or Affiliate, as applicable, is
terminated, and (ii) severance pay in a lump sum cash amount equal to the
Executive’s Compensation as of the date the Executive’s employment with the
Company is terminated multiplied by 1.5. In the event of any termination of the
Executive’s employment as described in this paragraph 3(a), the Executive shall
be under no obligation to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement.

 

- 5 -



--------------------------------------------------------------------------------

(b) During the eighteen (18) months (the “CIC Coverage Period”) following the
date the Executive’s employment is terminated under paragraph 3(a) of this
Agreement, the Executive shall be entitled to the continuation of medical,
dental, prescription drug, and vision benefits for the Executive and the
Executive’s family (if dependent coverage had been provided) at least equal to
those provided as of the date the Executive’s employment was terminated,
provided that such benefits shall be limited to those benefits that are not
reimbursed by a person other than the Company or an Affiliate and that would be
deductible under Section 213 of the Code, if paid by the Executive, without
regard to whether such expenses exceed 7.5 percent of the Executive’s adjusted
gross income. The Executive’s coverage during such eighteen (18) month period
shall not be included in the calculation of the period of coverage to be
provided pursuant to any statutory continuation of benefits obligation (such as
COBRA). The Executive’s right to statutory continuation coverage shall commence
on the first day following the end of such eighteen (18) month period. If such
welfare benefit plans and programs do not allow the Executive’s continued
participation, a cash payment shall be made each month to the Executive equal to
the value of the additional benefits the Executive would have received under
such benefit programs in which the Executive was participating immediately prior
to the date the Executive’s employment was terminated, with the first payment
being made within ninety (90) days of the Executive’s Separation from Service,
subject, however, to paragraph 6(e) of this Agreement. With respect to any
payment under the immediately preceding sentence, the value of any
insurance-provided benefits shall be based on the premium cost to the Executive,
which shall not exceed the highest risk premium charged by a carrier having an
investment grade or better credit rating. Notwithstanding the foregoing
provisions of this paragraph 3(b), each of the Company’s obligations under this
paragraph 3(b) shall cease upon the date that the Executive becomes eligible to
receive substantially comparable benefits provided by an employer of the
Executive other than the Company.

(c) A Pro Rata Portion of all stock options and shares of restricted stock
granted by the Company to the Executive which are unvested immediately prior to
a Change in Control shall, as a consequence of such Change in Control, become
vested; provided, however, that if the grant of such stock options or shares of
restricted stock, or the plan or arrangement pursuant to which such grant is
made, otherwise addresses the vesting of stock options or shares of restricted
stock upon a Change in Control, the terms of such grant or plan, and not this
Agreement, shall govern the vesting, if any, which shall occur upon a Change in
Control. Any such vested stock options shall thereafter remain fully exercisable
by the Executive for the period set forth in the plans or arrangements under
which such awards or grants were made, or, if no such period exists in the plans
or arrangements under which such awards or grants were made, the ninety (90) day
period following such Change in Control.

 

- 6 -



--------------------------------------------------------------------------------

4. Termination Apart from a Change in Control.

(a) If (but without duplication with the provisions set forth above in paragraph
3 of this Agreement) the Executive’s employment with the Company or an Affiliate
is terminated by the Company or an Affiliate for any reason, other than Cause,
Disability or death, or is terminated by the Executive in the event of a
Constructive Discharge, and such termination, whether by the Company, an
Affiliate or the Executive, constitutes a Separation from Service and occurs
prior to a Change in Control, the Executive shall be entitled to severance
benefits in an amount equal to the Executive’s Compensation as of the date the
Executive’s employment with the Company is terminated multiplied by 1.0, and
payable in regular installments in accordance with the Company’s general payroll
practices in effect from time to time, with the first such payment to be made no
later than thirty (30) days after the Executive’s Separation from Service,
subject, however, to paragraph 6(e) of this Agreement.

(b) During the twelve (12) months (the “Non-CIC Coverage Period”) following the
date the Executive’s employment is terminated under paragraph 4(a) of this
Agreement, the Executive shall be entitled to the continuation of medical,
dental, prescription drug, and vision benefits for the Executive and the
Executive’s family (if dependent coverage had been provided) at least equal to
those provided as of the date the Executive’s employment was terminated,
provided that such benefits shall be limited to those benefits that are not
reimbursed by a person other than the Company or an Affiliate and that would be
deductible under Section 213 of the Code, if paid by the Executive, without
regard to whether such expenses exceed 7.5 percent of the Executive’s adjusted
gross income. The Executive’s coverage during such twelve (12) month period
shall not be included in the calculation of the period of coverage to be
provided pursuant to any statutory continuation of benefits obligation (such as
COBRA). The Executive’s right to statutory continuation coverage shall commence
on the first day following the end of such twelve (12) month period. If such
welfare benefit plans and programs do not allow the Executive’s continued
participation, a cash payment shall be made each month to the Executive equal to
the value of the additional benefits the Executive would have received under
such benefit programs in which the Executive was participating immediately prior
to the date the Executive’s employment was terminated, with the first payment
being made within ninety (90) days of the Executive’s Separation from Service,
subject, however, to paragraph 6(e) of this Agreement. With respect to any
payment under the immediately preceding sentence, the value of any
insurance-provided benefits shall be based on the premium cost to the Executive,
which shall not exceed the highest risk premium charged by a carrier having an
investment grade or better credit rating. Notwithstanding the foregoing
provisions of this paragraph 4(b), each of the Company’s obligations under this
paragraph 4(b) shall cease upon the date that the Executive becomes eligible to
receive substantially comparable benefits provided by an employer of the
Executive other than the Company.

(c) All stock options and shares of restricted equity granted by the Company to
the Executive which have vested prior to the date that the Executive’s
employment is terminated shall remain exercisable by the Executive for the
period set forth in the plans or arrangements under which such awards or grants
were made, or, if no such period exists in the plans or arrangements under which
such awards or grants were made, the ninety (90) day period following
termination.

 

- 7 -



--------------------------------------------------------------------------------

5. Excise Tax.

(a) In the event that the Executive becomes entitled to the payments and
benefits provided under this Agreement and/or any other payments or benefits in
connection with a change in control or termination of the Executive’s employment
with the Company (whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement with the Company, any person whose actions result
in a change in control or any person affiliated with the Company or such person)
(collectively, the “Payments”), and if any of the Payments will be subject to
the tax (the “Excise Tax”) imposed by Section 4999 of the Code and the aggregate
amount of the Payments is less than 330% of the “base amount,” then the
aggregate present value of the payments made pursuant to the terms of this
Agreement alone without taking into account payments made pursuant to any other
agreements between the Company and the Executive shall be reduced so that the
Payment equals 299.99% of the “base amount” (it being understood that in no
event shall the amount of the payment made pursuant to the terms of this
Agreement be less than $0).

(b) For purposes of determining whether any of the Payments will be subject to
the Excise Tax and the amount of such Excise Tax, (i) the Payments shall be
treated as “parachute payments” within the meaning of Section 280G(b)(2) of the
Code, and all “excess parachute payments” within the meaning of
Section 280G(b)(I) of the Code shall be treated as subject to the Excise Tax,
unless, in the opinion of Independent Tax Counsel, the Payments (in whole or in
part) do not constitute parachute payments or excess parachute payments or are
otherwise not subject to the Excise Tax, (ii) the amount of the Payments which
shall be treated as subject to the Excise Tax shall be equal to the lesser of
(A) the total amount of the Payments or (B) the amount of excess parachute
payments within the meaning of Section 280G(b)(I) (after applying clause
(i) above), and (iii) the value of any non-cash benefits or any deferred payment
or benefit shall be determined by the Company’s independent auditors in
accordance with the principles of Section 280G(d)(3) and (4) of the Code.

6. Additional Understandings.

(a) Executive Insurance Policy. If applicable and immediately after the date of
the termination of the Executive’s employment hereunder, the Executive agrees to
be solely responsible for the payment of the premiums under his long-term
care/life insurance policy.

(b) Outplacement Services. In the event the Executive’s employment is terminated
by the Company for any reason other than Cause, Disability or death, or is
terminated by Executive in the event of a Constructive Discharge, the Company
shall provide the Executive with reasonable outplacement services at an
executive level through one or more outside firms up to an aggregate cost of
$20,000 and in accordance with the Company’s past practice, with such services
to extend until

 

- 8 -



--------------------------------------------------------------------------------

the earlier of (x) twelve (12) months following the termination of the
Executive’s employment hereunder or (y) the date that the Executive secures full
time employment. Executive must seek payment of or reimbursement for such
services no later than six (6) months after such services are received and the
Company must pay for such services or reimburse the Executive for such services
as soon as reasonably practicable after the documentation for such payment or
reimbursement is submitted but no later than ninety (90) days after such
documentation is submitted. The Executive understands that any payments or
benefits received under this paragraph 6(b) are subject to income taxes.

(c) Directors’ and Officers’ Insurance. Subject to paragraph 22 of this
Agreement, prior to a Change in Control, the Company shall maintain a directors’
and officers’ liability insurance policy (with coverage for the Executive)
consistent with past practice. The Executive shall be entitled to tail coverage
under such policy (to apply following a Change in Control) on the same terms as
provided by any written Company policy in effect on the Effective Date.

(d) Indemnification Agreement. Subject to paragraph 22 of this Agreement, the
Executive and the Company expressly acknowledge and agree that, notwithstanding
any provision or statement to the contrary contained in this Agreement, the
Indemnification Agreement between the Company and the Executive dated
                    , shall remain in full force and effect and continue to be
binding upon the Executive and the Company in accordance with its terms.

(e) Delay in Payments to Specified Employees. If the Executive is a Specified
Employee, then payment of the benefits provided under this Agreement shall be
deferred until six (6) months after the Executive’s Separation from Service with
the Company, except to the extent that a portion or all of such benefits are not
considered to be a deferral of compensation under (i) the Separation Pay Plan
rules set forth in Treas. Reg. § 1.409A-1(b)(9) or (ii) the Short-Term Deferral
rules set forth in Treas. Reg. § 1.409A-1(b)(4).

7. Source of Payments.

All payments provided for in paragraphs 3, 4, 5 and 6 of this Agreement shall be
paid in cash from the general funds of the Company; provided, however, that such
payments shall be reduced by the amount of any payments made to the Executive or
his dependents, beneficiaries or estate from any trust or special or separate
fund established or utilized by the Company or any Affiliate to assure such
payments. The Company shall not be required to establish a special or separate
fund or other segregation of assets to assure such payments, and, if the Company
shall make any investments to aid it in meeting its obligations hereunder, the
Executive shall have no right, title or interest whatever in or to any such
investments except as may otherwise be expressly provided in a separate written
instrument relating to such investments. Nothing contained in this Agreement,
and no action taken pursuant to its provisions, shall create or be construed to
create a trust of any kind, or a fiduciary relationship between the Company and
the Executive or any other person. To the extent that any person acquires a
right to receive payments from the Company such right shall be no greater than
the right of an unsecured creditor of the Company.

 

- 9 -



--------------------------------------------------------------------------------

8. Tax Withholding.

The Company may withhold from any payments made under this Agreement all
federal, state or other taxes, including excise taxes, as shall be required
pursuant to any law or governmental regulation or ruling.

9. Waiver and Releases.

In consideration of the covenants under this Agreement, including, but not
limited to, paragraphs 3, 4, 5 and 6 of this Agreement, and as a condition
precedent to receiving any payments under this Agreement, the Executive agrees:
(i) to execute on or after the date his employment is terminated as described in
paragraphs 3 and 4 of this Agreement, a Release of Claims and Covenant Not To
Sue and Confidentiality, Non-Solicitation and Non-Competition Agreement
substantially in the form of Exhibit A and Exhibit B, respectively, attached
hereto and by this reference made a part hereof and (ii) to comply with any
other written provision and/or agreement between the Participant and the Company
or an Affiliate that requires the Participant to provide services to the Company
or an Affiliate, whether as an employee, independent contractor or otherwise.

10. Entire Understanding.

This Agreement contains the entire understanding between the Company and the
Executive with respect to the subject matter hereof and supersedes any prior
severance or retention agreement or plan, including, without limitation, the
Retention Agreement, between the Company and the Executive.

11. Severability.

If, for any reason, any one or more of the provisions or part of a provision
contained in this Agreement shall be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision or part of a provision of this Agreement
not held so invalid, illegal or unenforceable, and each other provision or part
of a provision shall to the full extent consistent with law continue in full
force and effect.

12. Consolidation, Merger, or Sale of Assets.

If the Company consolidates or merges into or with, or transfers all or
substantially all of its assets to, another corporation, limited liability
company, limited partnership, or other entity, this Agreement shall continue in
full force and effect.

 

- 10 -



--------------------------------------------------------------------------------

13. Notices.

All notices, requests, demands and other communications required or permitted
hereunder shall be given in writing and shall be deemed to have been duly given
if delivered or mailed, postage prepaid, first class with return receipt as
follows:

 

  (a) Material Sciences Corporation:

Material Sciences Corporation

2200 East Pratt Blvd. Elk Grove Village, IL 60007

Attention: Chair, Compensation Committee

 

  (b) “Executive”

14. No Attachment.

Except as required by law and as expressly provided in this paragraph 14 of this
Agreement, no right to receive payments under this Agreement shall be subject to
anticipation, commutation, alienation, sale, assignment, encumbrance, charge,
pledge or hypothecation or to execution, attachment, levy or similar process or
assignment by operation of law, and any attempt, voluntary or involuntary, to
effect any such action shall be null, void and of no effect. Notwithstanding the
preceding sentence, the Executive may, by giving notice to the Company during
the Executive’s lifetime, designate a beneficiary or beneficiaries to whom the
severance benefits described in paragraphs 3 and 4 of this Agreement shall be
transferred in the event of the Executive’s death. Any such designation may be
revoked or changed by the Executive at any time and from time to time by similar
notice. If there is no such designated beneficiary living upon the death of the
Executive or if all such designated beneficiaries die prior to the receipt by
the Executive of the referenced severance benefits, such severance benefits
shall be transferred to the Executive’s surviving spouse or, if none, then such
severance benefits will be transferred to the estate or personal representative
of the Executive. If the Company, after reasonable inquiry, is unable to
determine within twelve (12) months after the Executive’s death whether any
designated beneficiary of the Executive did in fact survive the Executive, such
beneficiary shall be conclusively presumed to have died prior to the Executive’s
death.

15. Attorneys’ Fees and Other Costs.

In the event a dispute arises between the parties hereto and suit is instituted,
the prevailing party or parties in such litigation shall be entitled to recover
reasonable attorneys’ fees and other costs and expenses from the non-prevailing
party or parties, whether incurred at the trial level or in any appellate
proceeding.

 

- 11 -



--------------------------------------------------------------------------------

16. Executive Representations.

THE EXECUTIVE REPRESENTS AND AGREES THAT: (A) HE HAS READ THIS AGREEMENT
CAREFULLY; (B) HE UNDERSTANDS ALL OF ITS TERMS AND KNOWS THAT HE IS GIVING UP
IMPORTANT RIGHTS; (C) HE VOLUNTARILY CONSENTS TO EVERYTHING IN IT; (D) HE HAS
BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND HE HAS DONE SO
OR, AFTER CAREFUL READING AND CONSIDERATION HE HAS CHOSEN NOT TO DO SO ON HIS
OWN VOLITION; AND (E) HE HAS SIGNED THIS AGREEMENT KNOWINGLY AND VOLUNTARILY AND
WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE HIM WITH RESPECT TO IT.

17. Binding Agreement.

This Agreement shall be binding upon, and shall inure to the benefit of, the
Executive and the Company and their respective permitted successors and assigns.

18. Modification and Waiver.

This Agreement may not be modified or amended except by an instrument in writing
signed by the parties hereto. No term or condition of this Agreement shall be
deemed to have been waived, nor shall there be any estoppel against the
enforcement of any provision of this Agreement except by written instrument
signed by the party charged with such waiver or estoppel. No such written waiver
shall be deemed a continuing waiver unless specifically stated therein, and each
such waiver shall operate only as to the specific term or condition waived and
shall not constitute a waiver of such term or condition for the future or as to
any act other than that specifically waived.

19. Termination of Prior Agreement.

Any agreement previously entered into between the Company and the Executive with
respect to change in control matters is hereby terminated and no longer in
effect as of the Effective Date.

20. Headings of No Effect.

The paragraph headings contained in this Agreement are included solely for
convenience of reference and shall not in any way affect the meaning or
interpretation of any of the provisions of this Agreement.

21. Governing Law.

This Agreement and its validity, interpretation, performance, and enforcement
shall be governed by the laws of the State of Illinois without giving effect to
the choice of law provisions in effect in such State.

 

- 12 -



--------------------------------------------------------------------------------

22. Compliance with Code Section 409A.

It is the intention of the Company and the Executive that the terms of this
Agreement comply with the terms and conditions of Code Section 409A, if and to
the extent that such provision shall be applicable with respect to the
Agreement, and the provisions of this Agreement shall be construed and
interpreted in accordance with that intention. Without limiting the foregoing,
the directors and officers liability insurance and indemnification obligation in
paragraphs 6(c) and (d) shall be limited to benefits that are not considered to
provide a deferral of compensation under Treas. Reg. § 1.409A-1(b)(10). As
authorized in paragraph 18 of this Agreement hereof, this Agreement may be
amended by the Company and the Executive at any time to the extent determined by
the Company to be necessary or advisable to comply with Code Section 409A or to
avoid application of Code Section 409A.

23. Forum Selection and Consent to Jurisdiction.

EACH OF THE COMPANY AND THE EXECUTIVE, AGREE THAT ANY LITIGATION BASED HEREON,
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT BETWEEN OR AMONG
SUCH PARTIES, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN A COURT OF THE
STATE OF ILLINOIS LOCATED IN COOK COUNTY, ILLINOIS, OR IN THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS. EACH OF THE COMPANY AND
THE EXECUTIVE HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF
THE COURTS OF THE STATE OF ILLINOIS LOCATED IN COOK COUNTY, ILLINOIS, OR IN THE
UNITED STATES DISTRICT FOR THE NORTHERN DISTRICT OF ILLINOIS. EACH OF THE
COMPANY AND THE EXECUTIVE HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed, and
the Executive has executed this Agreement, as of the Effective Date.

 

MATERIAL SCIENCES CORPORATION

By:

 

 

  Chief Executive Officer

By:

 

 

  “Executive”

 

- 13 -



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

AND

COVENANT NOT TO SUE

THIS RELEASE OF CLAIMS AND COVENANT NOT TO SUE (the “Release”) is executed and
delivered by [            ] (the “Executive”), to Material Sciences Corporation,
its subsidiaries, affiliates and related entities (collectively referred to as
the “Company”).

1. Separation from the Company.

By signing this Release, the Executive acknowledges that the termination of
Executive’s employment with the Company will be effective on
                     (the “Termination Date”). As of the Termination Date, the
Executive will cease to be an employee of the Company, and the Executive will no
longer be required to fulfill any of the duties and responsibilities associated
with the Executive’s position.

2. Severance Payment.

The Executive acknowledges and agrees that the severance payments and benefits
provided to Executive pursuant to that certain Severance and Change in Control
Agreement, effective                     , by and between the Executive and the
Company (the “Severance Agreement”), represents consideration for signing this
Release and is not salary, wages or benefits to which the Executive was already
entitled. Such payments shall not be considered compensation for purposes of any
employee benefit plan, program, policy or arrangement maintained or hereafter
established by the Company.

3. Release and Covenant.

(a) The Executive releases and forever discharges the Company, any of its
affiliates, and its and their directors, officers, agents and employees from any
and all claims, suits, demands, causes of action, contracts, covenants,
obligations, debts, costs, expenses, attorneys’ fees, liabilities of whatever
kind or nature in law or equity, by statute or otherwise whether now known or
unknown, vested or contingent, suspected or unsuspected, and whether or not
concealed or hidden, which have existed or may have existed, or which do exist,
through the date this Release becomes effective and enforceable which relate in
any way to the Executive’s employment with the Company or the termination of
that employment (the “Claims”). Such released Claims include, without in any way
limiting the generality of the foregoing language, any and all Claims arising
under (i) any exception to the employment-at-will doctrine, including any common
law theory sounding in tort, contract or public policy, (ii) the Fair Labor
Standards Act, as amended, (iii) the Equal Pay Act, or any state or local wage
and hour



--------------------------------------------------------------------------------

law or ordinance, (iv) the National Labor Relations Act, as amended, (v) the
Employee Retirement Income Security Act of 1974, as amended, (vi) Title VII (or
any other title) of the Civil Rights Act of 1964, as amended, the Civil Rights
Act of 1991, the Americans with Disabilities Act of 1990, the Age Discrimination
in Employment Act of 1967, as amended, the Illinois Human Rights Act, the Cook
County Human Rights Ordinance or any other federal, state or local law or
ordinance prohibiting discrimination in employment on any basis, and (vii) any
other federal, state, or local statute, law, regulation, ordinance or doctrine
of common law or public policy, contract or tort law having any bearing
whatsoever on the terms and conditions of employment or termination of
employment. This Release shall not, however, constitute a waiver of any of the
Executive’s rights under the Severance Agreement. The Executive acknowledges
that, in deciding to enter into this Release, Executive has not relied on any
representations, promises or agreements of any kind, including oral statements
by representatives of the Company, except as set forth in this Release.

(b) The Executive intends that this Release shall be effective as a bar to each
and every one of the Claims hereinabove mentioned or implied. The Executive
expressly consents that this Release shall be given full force and effect
according to each and all of its express terms and provisions, including those
relating to unknown and unsuspected Claims (notwithstanding any state statute
that expressly limits the effectiveness of a general release of unknown,
unsuspected and unanticipated Claims), if any, as well as those relating to any
other Claims hereinabove mentioned or implied. The Executive acknowledges and
agrees that this waiver is an essential and material term of this Release and
without such waiver the Company would not have provided the severance payments
and benefits described in paragraph 2. The Executive further agrees that in the
event the Executive brings a Claim seeking damages against the Company, or in
the event the Executive seeks to recover against the Company in any Claim
brought by a governmental agency on the Executive’s behalf, this Release shall
serve as a complete defense to such Claims.

(c) By signing this Release, the Executive acknowledges that the Executive:

(i) has been given at least twenty-one days after receipt of this Release within
which to consider it;

(ii) has carefully read and fully understands all of the provisions of this
Release;

(iii) knowingly and voluntarily agrees to all of the terms set forth in this
Release;

(iv) knowingly and voluntarily agrees to be legally bound by this Release;

 

- 2 -



--------------------------------------------------------------------------------

(v) has been advised and encouraged in writing (via this Release) to consult
with an attorney or other advisor prior to signing this Release; and

(vi) understands that this Release shall not become effective and enforceable
until the eighth day following execution of this Release, and that at any time
prior to the effective day that the Executive can revoke this Release.

4. Additional Agreement.

The Executive also agrees not to disparage the Company, or its past and present
investors, officers, directors or employees and to keep all confidential and
proprietary information about the past or present business affairs of the
Company confidential unless a prior written release from the Company is obtained
or disclosure is permitted under the terms of the Confidentiality,
Non-Solicitation and Non-Competition Agreement executed by the Executive
pursuant to the Severance Agreement.

5. No Admissions.

This Release shall not be construed as an admission of any wrongdoing either by
the Company, its affiliates, or its and their directors, officers, agents and
employees.

6. No Assignment of Claims.

The Executive represents and warrants that there has been no assignment or other
transfer of any interest in any claim which the Executive may have against the
Company. The Executive agrees to indemnify and hold the Company harmless from
any liability, claims, demands, damages, cost, expenses and attorney’s fees
incurred as a result of any person asserting such assignment or transfer of any
rights or claims under any such assignment or transfer. It is the intention of
the Executive and the Company that this indemnity does not require payment as a
condition precedent to recovery by the Company from the Executive under this
indemnity.

7. Successors and Assigns.

This Release shall inure to the benefit of and be binding upon the Company and
the Executive and their respective successors, executors, administrators, heirs
and assigns.

8. Modification and Waiver.

This Release may not be modified or amended except by an instrument in writing
signed by the Executive and the Company. No term or condition of this Release
shall be deemed to have been waived, nor shall there be any estoppel against the
enforcement of any provision of this Release except by written instrument signed
by the party charged with such waiver or estoppel. No such written waiver shall
be deemed a continuing waiver unless specifically stated therein, and each such
waiver shall operate only as to the specific term or condition waived and shall
not constitute a waiver of such term or condition for the future or as to any
act other than that specifically waived.

 

- 3 -



--------------------------------------------------------------------------------

9. Governing Law.

To the extent not governed by federal law, this Release and its validity,
interpretation, performance, and enforcement shall be governed by the laws of
the State of Illinois without giving effect to the choice of law provisions in
effect in such State. Whenever possible, each provision of this Release shall be
interpreted in a manner as to be effective and valid under applicable law, but
if any provision shall be held to be prohibited or invalid under applicable law,
such provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating or affecting the remainder of such provision or
any of the remaining provisions of this Release.

IN WITNESS WHEREOF, the Executive has executed this Release and delivered it to
the Company on                     .

 

By:  

 

 

 

 

- 4 -



--------------------------------------------------------------------------------

EXHIBIT B

CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETITION AGREEMENT

THIS CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETITION AGREEMENT (the
“Agreement”), effective as of                     , by and between Material
Sciences Corporation, including any of its subsidiaries, affiliates and related
entities (collectively referred to as the “Company”), and [                    ]
(the “Executive”).

WITNESSETH:

WHEREAS, the Company and the Executive have entered into a Severance and Change
in Control Agreement effective as of July 1, 2005 (the “Severance Agreement”)
under which the Company has covenanted to provide the Executive with certain
payments and benefits in the event that the Executive’s employment with the
Company is terminated under the circumstances described therein; and

WHEREAS, in consideration of the Company’s covenants under the Severance
Agreement, and as a condition precedent to the Executive receiving any payments
or benefits under the Severance Agreement, the Executive has agreed to execute
on or after the date of his termination of employment as described in paragraphs
3 or 4 of the Severance Agreement, a confidentiality, non-solicitation and
non-competition agreement.

NOW, THEREFORE, as a condition precedent, and in consideration of the covenants
by the Company to provide the Executive with the payments and benefits under the
Severance Agreement, the Executive hereby agrees as follows:

1. Confidential Information; Acknowledgment of Legitimate Business Interest of
the Company.

The Executive expressly recognizes and acknowledges that during his employment
with the Company, he became entrusted with, had access to, or gained possession
of confidential and proprietary information, data, documents, records,
materials, trade secrets and/or other proprietary business information of the
Company that provides economic value to the Company and is not readily available
to competitors, outside third parties and/or the public, including without
limitation, information about (i) current or prospective customers and/or
suppliers, (ii) employees, research, goodwill, production, and prices,
(iii) business methods, processes, know-how, ideas, techniques, theories,
discoveries, formulas, plans, charts, designs, drawings, practices and
procedures; (iv) computer software and technology development, (v) current or
prospective business opportunities, plans, proposals and strategies, including
acquisition, merger and/or divestiture strategies and (vi) other proprietary
information created or obtained by Executive during the course of his employment
with the Company (collectively or with respect to any of the foregoing, the
“Confidential Information”). The Executive further recognizes and acknowledges
that the Confidential Information is the sole and exclusive property of the
Company and that the Company has a legitimate interest in protecting its
Confidential Information.



--------------------------------------------------------------------------------

2. Non-Disclosure of Confidential Information.

The Executive agrees that following his termination of employment, regardless of
the reason(s) for such termination, he shall keep and retain in confidence all
Confidential Information and will not, without the consent of the Company,
disclose or divulge any Confidential Information obtained during his employment
with the Company to any third party for so long as the Confidential Information
is valuable and unique, or until either the Company has either itself released
the Confidential Information into the public domain or the Confidential
Information has clearly become publicly available by means other than the
Company or the Executive. No individual piece of Confidential Information shall
be deemed to have become publicly available merely because other pieces of
Confidential Information shall have become publicly available, and no individual
piece of Confidential Information shall be deemed to have become publicly
available unless all of its substantive provisions shall have become publicly
available. This paragraph 2 shall not prevent the Executive from using general
skills and experience developed in positions with the Company or other
employers, or from accepting a position of employment with another company,
firm, or other organization, provided that such position does not require
divulgence or use of the Confidential Information.

3. Cooperation with the Company.

If the Executive receives a subpoena or other judicial or administrative process
demanding that he disclose Confidential Information (“Subpoena”), the Executive
agrees that he will promptly notify the Company and cooperate fully with the
Company if the Company elects to challenge or otherwise resist disclosure of the
Confidential Information sought by the Subpoena. Any such challenge or
resistance by the Company shall be at the Company’s own expense. Should the
Executive promptly notify the Company of the receipt of a Subpoena and the
Company declines or fails to challenge or resist the Subpoena, or if after
intervention by the Company in the judicial or administrative process, the
Company is unsuccessful in quashing or opposing the disclosure, the Executive
may produce the Confidential Information or respond to the Subpoena as he deems
appropriate.

4. Return of Property.

The Executive understands and agrees that all business information, files,
research, records, memoranda, books, lists and other documents and tangible
materials, including computer disks, files, electronic data storage devices and
other hardware and software that he receives during his employment with the
Company (including, without limitation, Company-issued cellular telephone and/or
personal digital assistant device), whether confidential or not, are the
property of the Company and that, immediately upon the termination of the
Executive’s employment, he will promptly deliver to the Company all such
materials, including copies thereof, in his possession or under his control.

 

- 2 -



--------------------------------------------------------------------------------

5. Non-Solicitation.

The Executive covenants and agrees that during the term of his employment with
the Company and for a period commencing on the date of the Executive’s
termination of employment with the Company, regardless of the reason(s) for such
termination, and ending on the date that is two (2) years from such employment
termination date, the Executive shall not, directly or indirectly, solicit,
induce, influence, or attempt to induce any employee of the Company to terminate
his employment with, or compete against the Company or any present or future
affiliates of the Company. In particular, and without limiting the foregoing,
the Executive agrees that during the term of his employment with the Company and
during the two (2) year period commencing on the Executive’s employment
termination date with the Company, regardless of the reason(s) for such
termination, the Executive shall not (i) directly or indirectly hire or attempt
to hire any other employee of the Company or otherwise encourage any other
employee to leave the employ of the Company, or (ii) advise or recommend to any
other person that they employ or solicit for employment, any employee of the
Company.

6. Non-Competition.

The Executive acknowledges and agrees that the Company conducts business on a
global basis. The Executive covenants and agrees that the Executive shall not
anywhere in the “Restricted Area” (as defined below), during the term of his
employment with the Company and during either the “CIC Coverage Period” or the
“Non-CIC Coverage Period” (as such terms are defined in the Severance
Agreement), as the case may be, directly or indirectly (i) assist, provide
services to or work for, whether as an officer, employee, consultant or advisor,
any entity or Person engaged in the coil coating and/or laminating industry, or
(ii) otherwise participate in the coil coating and/or laminating industry. For
purposes of this Agreement, the “Restricted Area” means any geographic area in
which the Company manufactures, markets or sells products or provides services.
The Executive acknowledges and agrees that the Restricted Area as of June 1,
2007 includes (i) all of North America, (ii) France, (iii) Germany,
(iv) Malaysia, (v) Japan, (vi) China and (vii) Korea. This covenant does not
prohibit the mere ownership of less than three percent (3%) of the outstanding
stock of any publicly-traded corporation as long as the Executive is not
otherwise in violation of this Agreement.

7. Remedies.

(a) Executive Acknowledgements. The Executive acknowledges (i) that the
covenants contained in this Agreement, including, without limitation, the time
and geographic limits (collectively, the “Restrictive Covenants”), are
reasonable and appropriate and that the Executive will not claim to the contrary
in any action brought by the Company to enforce any of such provisions and
(ii) that should the Executive violate any of the Restrictive Covenants, it will
be difficult to determine the resulting damages to

 

- 3 -



--------------------------------------------------------------------------------

the Company and, in addition to any other remedies the Company may have, (A) the
Company shall be entitled to temporary injunctive relief without being required
to post a bond and permanent injunctive relief without the necessity of proving
actual damage; and (B) the Company shall have the right to offset against its
obligation to make any payments to the Executive under the Severance Agreement
or otherwise to the extent of any money damages incurred or suffered by the
Company. The Company may elect to seek one or more of these remedies at its sole
discretion on a case by case basis. Failure to seek any or all remedies in one
case shall not restrict the Company from seeking any remedies in another
situation. Such action by the Company shall not constitute a waiver of any of
its rights. The Executive acknowledges and agrees that the Restrictive Covenants
shall survive the termination of this Agreement.

(b) Intent. It is the parties’ intent that each of the Restrictive Covenants be
read and interpreted with every reasonable inference given to its
enforceability. If any term, provision or condition of the Restrictive Covenants
is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the provisions thereof shall remain in full
force and effect and shall in no way be affected, impaired or invalidated. If a
court should determine that any of the Restrictive Covenants are unenforceable
because of over-breadth, then the court shall modify said covenant so as to make
it reasonable and enforceable under the prevailing circumstances.

(c) Tolling. In the event of any breach by the Executive of any Restrictive
Covenant, the running of the period of restriction shall be automatically tolled
and suspended for the duration of such breach, and shall automatically
recommence when such breach is remedied in order that the Company shall receive
the full benefit of the Executive’s compliance with each of the Restrictive
Covenants.

(d) Independent Enforcement. Executive agrees that the Restrictive Covenants
shall be enforced independently of any other obligations between the Company, on
the one hand, and the Executive, on the other, and that the existence of any
other claim or defense shall not affect the enforceability of the Restrictive
Covenants or the remedies provided herein. The Restrictive Covenants shall be in
addition to and shall not replace any other restrictive covenant agreement that
the Executive may currently have (or hereafter enter into) with the Company.

8. Assignment.

This Agreement is not assignable, in whole or in part, and shall not be
assigned, by the Executive; and any purported assignment by the Executive shall
be considered null and void. This Agreement is assignable and may be so assigned
by the Company; and this Agreement shall inure to the benefit of, and shall be
binding upon, any and all successors and assigns of the Company.

 

- 4 -



--------------------------------------------------------------------------------

9. Entire Understanding.

Unless otherwise stated herein, this Agreement contains the entire understanding
between the Company and the Executive with respect to the subject matter hereof.
Notwithstanding anything to the contrary in the preceding sentence, the
Executive acknowledges and agrees that he and the Company have entered into that
certain Technology Agreement dated                      (the “Technology
Agreement”) and that, except for Paragraph 3 thereof, the Technology Agreement
shall remain in full force and effect according to its terms.

10. Severability.

If, for any reason, any one or more of the provisions or part of a provision
contained in this Agreement shall be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision or part of a provision of this Agreement
not held so invalid, illegal or unenforceable, and each other provision or part
of a provision shall to the full extent consistent with law continue in full
force and effect.

11. Consolidation, Merger, or Sale of Assets.

If the Company consolidates or merges into or with, or transfers all or
substantially all of its assets to, another corporation, limited liability
company, limited partnership or other entity, this Agreement shall continue in
full force and effect.

12. Notices.

All notices, requests, demands and other communications required or permitted
hereunder shall be given in writing and shall be deemed to have been duly given
if delivered or mailed, postage prepaid, first class with return receipt as
follows:

 

  (a) to the Company:

Material Sciences Corporation

2200 E. Pratt Blvd.

Elk Grove Village, IL 60007

Attention: Chief Financial Officer

 

  (b) to the Executive:

the Executive’s most recent home address on file with the Company or to such
other address as either party shall have previously specified in writing to the
other.

13. Binding Agreement.

This Agreement shall be binding upon, and shall inure to the benefit of, the
Executive and the Company and their respective permitted successors and assigns.

 

- 5 -



--------------------------------------------------------------------------------

14. Modification and Waiver.

This Agreement may not be modified or amended except by an instrument in writing
signed by the parties hereto. No term or condition of this Agreement shall be
deemed to have been waived, nor shall there be any estoppel against the
enforcement of any provision of this Agreement except by written instrument
signed by the party charged with such waiver or estoppel. No such written waiver
shall be deemed a continuing waiver unless specifically stated therein, and each
such waiver shall operate only as to the specific term or condition waived and
shall not constitute a waiver of such term or condition for the future or as to
any act other than that specifically waived.

15. Headings of No Effect.

The paragraph headings contained in this Agreement are included solely for
convenience of reference and shall not in any way affect the meaning or
interpretation of any of the provisions of this Agreement.

16. Governing Law.

This Agreement and its validity, interpretation, performance, and enforcement
shall be governed by the laws of the State of Illinois without giving effect to
the choice of law provisions in effect in such State.

17. Forum Selection and Consent to Jurisdiction.

EACH OF THE COMPANY AND THE EXECUTIVE, AGREE THAT ANY LITIGATION BASED HEREON,
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT BETWEEN OR AMONG
SUCH PARTIES, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN A COURT OF THE
STATE OF ILLINOIS LOCATED IN COOK COUNTY, ILLINOIS, OR IN THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS. EACH OF THE COMPANY AND
THE EXECUTIVE HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF
THE COURTS OF THE STATE OF ILLINOIS LOCATED IN COOK COUNTY, ILLINOIS, OR IN THE
UNITED STATES DISTRICT FOR THE NORTHERN DISTRICT OF ILLINOIS. EACH OF THE
COMPANY AND THE EXECUTIVE HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

IN WITNESS WHEREOF, The Company, on behalf of itself and its subsidiaries,
affiliates and related entities, has caused this Agreement to be executed, and
the Executive has executed this Agreement, as of the effective date written
above.

 

By:

 

 

 

MATERIAL SCIENCE CORPORATION

By:

 

 

 

EXECUTIVE

 

- 6 -